Title: G. Woodson Payne to James Madison, 16 January 1830
From: Payne, G. Woodson
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Rituale Jany 16th 1830.
                            
                        
                        
                        I have not the pleasure of a personal acquaintance with you but as you Marrid a near Relation of mine I
                            hope that will be a sufficient apology for the liberty I have taken to introduce myself to you in this way, as it may suit
                            your convenience to Call on me with your Lady on your return from the convention home, I assure you both it would afford
                            myself & Mrs. Payne great Pleasure if you would Call on us and spend a few days with us, we are on the direct Road
                            Just Two Miles above Goochland Court House With consideration of high respect and esteem I remain Yours
                        
                        
                            
                                G. Woodson Payne
                            
                        
                    